DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, as originally filed on November 26, 2019, were previously pending and subject to a non-final office action filed on November 30, 2021 (the “November 30, 2021 Non-Final Office Action”).  Following the November 30, 2021 Non-Final Office Action, Applicant amended claims 1, 2, 5-7, and 10 and canceled claim 4, in an amendment filed on February 28, 2022 (the “February 28, 2022 Amendment”), see Applicant’s amended claims (pp. 2-5 of the November 30, 2021 Amendment).  Claims 3, 8, and 9 were not amended in the February 28, 2022 Amendment.  Claims 1-3 and 5-10, as recited in the February 28, 2022 Amendment, are currently pending and subject to the final office action below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101	
	Applicant’s arguments, see Applicant's Remarks, pp. 7-8, Rejections under 35 U.S.C. § 101 Section, filed February 28, 2022, with respect to the rejections of claims 1-10 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejection of claims 1-3 and 5-10 are maintained in this final office action.
Applicant generally states that claims are not directed to an abstract idea, because the invention includes significant features. See Applicant’s Remarks, at p. 7.  Applicant generally states that the claims 1 and 10 in their entirety include significant features without identifying the significance of any of the features. See id.  However, Examiner respectfully disagrees with Applicant’s assertion.  Applicant does not present any arguments or analysis as to how the claims are patent eligible.  Applicant’s statements that the claims are patent eligible are made in a conclusory manner, and thus, amount to a general allegation that the claims are patent eligible without specifically pointing out why the claim language does not recite an abstract idea, or provides additional elements that are indicative of integrating an abstract idea into a practical application.  Examiner respectfully suggests that Applicant consider MPEP § 2106 for a discussion on patent eligibility when presenting arguments under § 101.
Therefore, the rejections of claims 1-3 and 5-10 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejection to claims 1-3 and 5-10 under 35 U.S.C. § 101 below for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 8-12, Rejections under 35 U.S.C. § 103 Section, filed on February 28, 2022, with respect to rejections of claims 1-10 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 10.  Therefore, the combinations of the references previously cited in the November 30, 2021 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1 and 10.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the Alice/Mayo Test, claims 1-3 and 5-9 are directed to a display device, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claim 10 is directed to a display method, which is within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 10 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 1 and 10 include limitations that recite an abstract idea.  Note that independent claim 1 is the device claim, while claim 10 covers a method claim.  Specifically, independent claim 1 recites (and claim 10 substantially recites the following limitations):
A display device, comprising:

an acquiring section configured to acquire image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image data;

a specifying section configured to specify effect data measured and collected by a user every unit of time;

an estimating section configured to estimate of a variation the health data after a date of the medical examination based on the specified effect data to obtained an estimated result;

a display section configured to display the variation in association with the measurement values in the image data, wherein

the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time; and

the estimating section estimates, as the variation, an increase or decrease in the health data based on the effect data specified by the specifying section.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., specifying data that has an effect on a person’s health and estimating how the data affects the person’s health data (i.e., making observations, evaluations, judgements, and/or opinions about health data)).  That is, other than reciting: (1) a display device; and the steps directed to: (2) an acquiring section configured to acquire image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image data; and (3) a display section configured to display the variation in association with the measurement values in the image data, the context of claims 1 and 10 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., specifying data that has an effect on a person’s health and estimating how the data affects the person’s health data).
The aforementioned claim limitations described in claims 1 and 10 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) specifying (e.g., identifying) data (“effect data”) that has an effect on a person’s health (i.e., making observations, evaluations, judgments, and/or opinions); and (2) estimating (e.g., predicting) how the effect data affects the health data (e.g., will the health data increase or decrease based on the effect data) (i.e., making observations, evaluations, judgements, and/or opinions).  Medical professionals commonly make these types of observations, evaluations, judgments, or opinions when evaluating patient data before the medical professional determines what the next steps are for the patient to take.  Therefore, the aforementioned, underlined claim limitations are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 10 recite an abstract idea.
Furthermore, Examiner notes that claims 2, 3, and 5-9 (which individually depend on claim 1 due to their respective dependency chains) further define the at least one abstract idea described in claim 1 (and thus fail to make the abstract idea any less abstract), as set forth below.  As such, dependent claims 2, 3, and 5-9 similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., specifying data that has an effect on a person’s health and estimating how the data affects the person’s health data).  Therefore, dependent claims 2, 3, and 5-9 are also directed to the aforementioned abstract idea of specifying data that has an effect on a person’s health and estimating how the data affects the person’s health data.  Examiner also notes that: (1) dependent claims 2, 3, and 7-9 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 5 and 6 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 5 merely recites further mental steps by describing detecting whether a light is turned on or off, and measuring sleep-related data.  Claim 6 merely describes the type of effect data that is estimated to have an effect on the health data.  Therefore, dependent claims 5 and 6 do not provide any additional limitations that are deemed to be additional elements under Prong Two of Step 2A.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, the judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, for representative independent claim 1 (similar to claim 10), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A display device (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

an acquiring section configured to acquire image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a specifying section configured to specify effect data measured and collected by a user every unit of time;

an estimating section configured to estimate of a variation the health data after a date of the medical examination based on the specified effect data to obtained an estimated result;

a display section configured to display the variation in association with the measurement values in the image data, wherein (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time; and

the estimating section estimates, as the variation, an increase or decrease in the health data based on the effect data specified by the specifying section.

However, the recitation of these limitations is made with a high-level of generality (i.e., using the display device, and display section to display the estimated variation in the health data based on the effect data), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the display device comprising a display section) to perform the existing process of estimating changes in health data and displaying the estimated changes on a display); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the display device and display section in their ordinary capacity to process and display the data generated by the abstract mental process.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial step directed to “acquiring the image data and health data”, described in claims 1 and 10, is a necessary data gathering step in order to practice the invention (i.e., acquiring the image data and health data is necessary in order to: (1) estimate the variations of the health data; and (2) display the variations on the display); and
- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized prices, e.g., see OIP Technologies, Inc. v. Amazon.com, Inc. – similarly, the limitations directed to “acquiring the image data and health data” and “displaying the estimated result”, described in claims 1 and 10, are also deemed to be merely gathering and displaying information to a person (i.e., mere data gathering/outputting).
Thus, the additional elements in independent claims 1 and 10 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, and 7-9 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claim 2, 3, and 7-9 recite the following additional elements (identified in bold font below):
a generating section configured to generate an estimated image representing the variation of the health data (as described in claim 2) (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a controller (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to control the display section so that display is performed with the health data associated with the estimated image (as described in claim 2) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein (as described in claim 3) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of electronic recordkeeping, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

the acquiring section recognizes the health data contained in the image of the report based on the image data (as described in claim 3);

the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image (as described in claim 3) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a determining section configured to determine whether or not the variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold (as described in claim 7);

a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold, wherein (as described in claim 7);

the controller controls the display section so that the first message is displayed (as described in claim 7) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a communication section configured to perform data transmission, wherein (as described in claim 8) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

the determining section determines whether or not the variation of the health data is greater than the second threshold (as described in claim 8);

the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold (as described in claim 8);

the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device (as described in claim 8) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

wherein the display section is augmented reality glasses or a head mounted display (as described in claim 9) (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
	 
However, these additional elements in dependent claims 2, 3, and 7-9 are deemed to be no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 2, 3, and 7-9 are not indicative of integrating the judicial exception into a practical application.
	For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3 and 5-10: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-3 and 5-10 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Regarding Step 2B of the 2019 Revised PEG, claims 1-3 and 5-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 2, 3, and 7-10 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 2, 3, and 7-10, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the display device; display section; controller; capturing section; augmented reality glasses; and head mounted display – Applicant generally describes these computer components at a high-level of generality in the specification.
		- For example, Applicant describes the display device is a transparent liquid-crystal display that displays a color image. See Applicant’s specification as filed on November 26, 2019, p. 3, lines 1-2.  Next, Applicant discloses that the display section includes augmented reality glasses include a pair of left and right glasses, and a head mounted display, and the display sections includes a transparent liquid-crystal display that displays a color image. See Applicant’s specification as filed on November 26, 2019, p. 4, line 28—p.5, lines 1-5.  Further, Applicant describes the controller as a processing section and storage, where the processing section is described as a central processing unit (CPU). See Applicant’s specification as filed on November 26, 2019, p. 5, lines 13-16.  Still further, Applicant discloses that the capturing section photographs the medical examination result and further photographs each meal to generate meal image data representing meal contents.  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer devices such as a generic display, processor, and camera), to perform the abstract idea described in the claims.
Therefore, Applicant’s disclosure shows that the display device; display section; controller; capturing section; augmented reality glasses; and head mounted display, are generic computing components.  Such generic components are old and well-known computing devices and functions in the medical industry.  Therefore, the aforementioned computer components are well-known, routine, and conventional computer components and functions that are previously known in the industry. See MPEP § 2106.05(d).
	- Regarding the steps and features of: “acquir[ing] image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image”; “display[ing] the variation in association with the measurement values in the image data”; “control[ling] the display section so that display is performed with the health data associated with the estimated image”; “photograph[ing] a report including the health data to generate image data representing an image of the report”; “display[ing] the health data recognized by the acquiring section associated with the estimated image”; “control[ling] the display section so that the first message is displayed”; “perform[ing] data transmission”; and “control[ling] the communication section so that the second message is transmitted to a prescribed e1ectronic device” - the following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: (1) “acquir[ing] image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image”; (2) “display[ing] the estimated result”; (3) “control[ling] the display section so that display is performed with the health data associated with the estimated image”; (4) “display[ing] the health data recognized by the acquiring section associated with the estimated image”; (5) “control[ling] the display section so that the first message is displayed”; (6) “perform[ing] data transmission”; and (7) “control[ling] the communication section so that the second message is transmitted to a prescribed e1ectronic device”, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely transmitting the various information to a display device in order to display the information to user.); and
			- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the limitation directed to “photograph[ing] a report including the health data to generate image data representing an image of the report”, is the equivalent of electronically taking a picture of the health data (i.e., generically capturing the health data in an image).
Therefore, the additional described in claims 1, 2, 3, and 7-10 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 2, 3, and 7-10 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 2, 3, and 7-10 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 5and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 5 and 6 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 5 and 6 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-3 and 5-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Wakai (Pub. No. US 2017/0347980); in view of:
- Pacione et al. (Pub. No. US 2005/0113650); and
- Hamilton, II et al. (Pub. No. US 2017/0365048).

	Regarding claims 1 and 10,
		- Wakai teaches:
			- a display device, comprising (as described in claim 1); and a display method, comprising (as described in claim 10) (Wakai, paragraphs [0025] and [0087]; Paragraph [0025] teaches a medical image diagnostic apparatus which includes a display (i.e., a display device).  Paragraph [0087] teaches an image processing method (i.e., a display method).):
				- an acquiring section configured to acquire image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image data (as described in claim 1); and acquiring image data and health data, the image data being obtained by photographing a result of a medical examination, the health data representing measurement values recognized from the image data (as described in claim 10) (Wakai, paragraphs [0025], [0054], and [0060]; Paragraph [0025] teaches that the processing circuitry is configured to acquire medical images of an object at respective time phases (i.e., acquiring image data), detect respective positions of a treatment device in the medical images, and acquire biological information from the medical images (i.e., acquiring health data).  For example, paragraph [0060] teaches that the medical image diagnostic apparatus 100 acquires previously acquired medical image data from an image server 200 via an electronic network.  The previously acquired medical image data are, e.g., MR image data acquired by an MRI apparatus and CT image data acquired by an X-ray CT apparatus (i.e., the image data are obtained by photographing a result of a medical examination).  Paragraph [0054] teaches that the biological information may be an electrocardiogram when the biological information acquisition apparatus 18 is attached to the object P [the patient] and the biological information acquisition apparatus 18 is an electrocardiograph (i.e., the health data represents measurement values recognized from the image data).);
				- specifying section configured to specify effect data measured and collected by a user every unit of time (as described in claim 1); and specifying effect data measured and collected by a user every unit of time (as described in claim 10) (Wakai, paragraphs [0077] and [0212]; Paragraph [0212] teaches that in the next step ST111, the analysis function 324 computes biological indexes by analyzing biological information.  For instance, when the biological information acquisition apparatus 18 is an electrocardiograph, electrocardiograms are acquired as biological information.  The analysis function 324 computes biological indexes, each of which indicate degree of a treatment effect (i.e., specifying effect data measured), by analyzing electrocardiograms.  Paragraph [0077] teaches that the biological information is acquired together with acquisition of each medical image, and the analysis function 324 computes a biological index indicative of treatment degree for each of plural time phase (i.e., the effect data is measured and collected during different units of time) on the basis of the acquired biological information.);
				- an estimating section configured to estimate of a variation the health data after a date of the medical examination based on the specified effect data to obtained an estimated result (as described in claim 1); and estimating a variation of the health data after a date of the medical examination based on the specified effect data to obtained an estimated result (as described in claim 10) (Wakai, paragraph [0077]; Paragraph [0077] teaches that the analysis function computes a biological index by analyzing biological information acquired from the object P [the patient].  Biological information is acquired together with acquisition of each medical image, and the analysis function 324 computes a biological index indicative of treatment degree (i.e., estimating a variation of the health data after the date of the medical examination based on the specified effect data) for each of plural time phase on the basis of the acquired biological information.  For example, paragraph [0108] teaches that the analysis function 324 computes QRS width as a biological index indicative of the treatment effect (i.e., estimating a variation of the health data after the date of the medical examination based on the specified effect data) for each position of the lead-wire tip by analyzing electrocardiograms acquired from the electrocardiograph.); and
				- a display section configured to display the variation in association with the measurement values in the image data (as described in claim 1); and displaying the variation in association with the measurement values in the image data (as described in claim 10) (Wakai, paragraphs [0162] and [0213]; Paragraph [0162] teaches displaying cardiac medical images as a moving picture synchronized with heartbeat, by further displaying change in biological index such as QRS width in synchronization with heartbeat (i.e., displaying the variation in association with the measure values in the image data).  Further, paragraph [0162] teaches that by selecting a combination in which cerebral medical images are displayed by still images and biological indexes of different time phases are displayed as a moving picture (i.e., displaying the variation in association with the measure values in the image data), it facilitates to visually understand a treatment effect.  Paragraph [0213] teaches that the basis of magnitude of the computed FFR which is a biological index, for instance, a color map and/or a numerical value shown in FIG. 8 and/or FIG. 9 may be displayed on a position of each real-time image where the stent exists (i.e., displaying the variation in association with the measure values in the image data).  Additionally, change in FFR may be displayed as a graph for each position where a stent exist in a manner similar to FIG. 10 (i.e., displaying the variation in association with the measure values in the image data), and a stent placement-position choice may be displayed in a manner similar to FIG. 11.).
		- However, Wakai does not explicitly teach a device and method, comprising:
	- the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time (as described in claims 1 and 10); and
- the estimating section estimates, as the variation, an increase or decrease in the health data based on the effect data specified by the specifying section (as described in claims 1 and 10).
		- However, in analogous art of health monitoring systems, Pacione teaches a system, wherein:
			- the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time (Pacione, paragraphs [0143], [0144], and [0153]; Paragraph [0143] teaches that system includes a Sleep category of Health Index 155, which is designed to help users monitor their sleep patterns and the quality of their sleep.  The Sleep category is based upon both data input by the user and data sensed by sensor device 10.  The data input by the user for each relevant time interval includes the times the user went to sleep and woke up and a rating of the quality of sleep (i.e., the effect data includes sleeping time every one or more days as a unit of time).  As noted in Table 2, the data from sensor device 10 that is relevant includes skin temperature, heat flow, beat-to-beat heart variability, heart rate, pulse rate, respiration rate, core temperature, galvanic skin response, EMG, EEG, EOG, blood pressure, and oxygen consumption.  Also relevant is ambient sound and body movement or motion as detected by a device such as an accelerometer.  This data can then be used to calculate or derive sleep onset and wake time, sleep interruptions, and the quality and depth of sleep.  Paragraph [0153] teaches that the system also includes a weight management embodiment, utilized to track and predict weight loss and progress.  Paragraph [0153] further teaches that the weight management includes tracking daily caloric intake, which equals the number of calories that a user consumes within a day (i.e., the effect data includes calorie intake every one or more days as a unit of time).   Paragraph [0144] teaches that tracking sleep-related data is beneficial for determining a healthy daily routine including getting a minimum amount of sleep each night and having a predictable bed time and wake time, and paragraph [0153] teaches that the tracking caloric-related data is beneficial for tracking daily caloric intake and automatically monitor total energy expenditure accurately.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to modify the medical image diagnostic apparatus and method taught by Wakai, to incorporate a step and feature directed to tracking sleep-related data and data related to the calories consumed by the user, as taught by Pacione, in order to determine a healthy daily routine. See Pacione, paragraph [0144]; see also MPEP § 2143 G.
		- Further, in analogous art of health monitoring systems, Hamilton, II teaches a system, wherein:
			- the estimating section estimates the increase or decrease in the health data based on the effect data specified by the specifying section (Hamilton, II, paragraphs [0111] and [0114]; Paragraph [0111] teaches that the monitoring station 1100 receives activity-tracking data for the user 105 from the monitoring apparatus 140, such as the wearable computing devices of the user 105, as shown at block 1230.  The caloric-value associated with the activity-tracking data determines the calorie-outtake (CO) of the user 105.  The monitoring station 1100 predicts the change in the health of the user 105, such as a change in weight, BMI, or any other health parameter of the user 105 based on the calorie-intake and calorie-outtake values (i.e., estimating the increase or decrease in the health data based on the effect data specified by the specifying section).  Paragraph [0114] teaches that this feature is beneficial for facilitating motivation for users to remain on track with their exercise and diet goals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of Pacione, to incorporate a step and feature directed to predicting the change in the health of a user based on the calorie intake data, as taught by Hamilton, II, in order to facilitate motivating users to remain on track with their exercise and diet goals. See Hamilton, II, paragraph [0114]; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Wakai further teaches a display device, comprising:
			- a generating section configured to generate an estimated image representing the variation of the health data, and a controller configured to control the display section so that display is performed with the health data associated with the estimated image (Wakai, paragraph [0019]; Paragraph [0136] teaches that the QRS width which is a biological index indicative of a treatment effect (i.e., the variation of the health data) is displayed in an intuitively distinguishable manner with the use of, e.g., a color map and/or a graph in FIG. 8 to FIG. 10 (i.e., generating an estimated image representing the variation of the health data).  Also, paragraph [0162] teaches that the apparatus is capable of displaying change in biological index such as QRS width in synchronization with heartbeat (i.e., generating an estimated image representing the variation of the health data).  Paragraph [0044] teaches that the imaging apparatus 10 shown in FIG. 2 includes a controller 11, and paragraph [0045] teaches that the controller 11 includes a processor such as a CPU (Central Processing Unit) and a memory.  The controller 11 controls the X-ray generator 17 so as to control the entire imaging operation (i.e., a control configured to control the display section).).
	The motivations and rationales to modify the medical image diagnostic apparatus and method taught by Wakai, in view of: Pacione and Hamilton, II, described in the analysis of the obviousness rejection of claims 1 and 10 similarly applies to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 6,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- Pacione further teaches a system, wherein:
			- the specifying section specifies, as the effect data, at least one of values which include total calorie intake during a reference period, total calorie consumption during the reference period, total alcohol intake during the reference period, and average sleeping time during the reference period (Pacione, paragraph [0145]; Paragraph [0145] teaches that information regarding sleep is presented to the user through sleep web page 290 shown in FIG. 12.  Sleep web page 290 includes a sleep duration indicator 295, based on either data from sensor device 10 or on data input by the user, together with user sleep time indicator 300 and wake time indicator 305.  A quality of sleep rating 310 input by the user may also be utilized and displayed.  If more than a one day time interval is being displayed on sleep web page 290 (i.e., a reference period), then sleep duration indicator 295 is calculated and displayed as a cumulative value, and sleep time indicator 300, wake time indicator 305 and quality of sleep rating 310 are calculated and illustrated as averages (i.e., average sleeping time during the reference period).).
		- Hamilton, II further teaches a system, wherein:
			- the estimating section estimates the increase or decrease in the health data based on the effect data specified by the specifying section (Hamilton, II, paragraph [0111]; Paragraph [0111] teaches that the monitoring station 1100 receives activity-tracking data for the user 105 from the monitoring apparatus 140, such as the wearable computing devices of the user 105, as shown at block 1230.  The caloric-value associated with the activity-tracking data determines the calorie-outtake (CO) of the user 105.  The monitoring station 1100 predicts the change in the health of the user 105, such as a change in weight, BMI, or any other health parameter of the user 105 based on the calorie-intake and calorie-outtake values (i.e., estimating the increase or decrease in the health data based on the effect data specified by the specifying section).).
	The motivations and rationales to modify the medical image diagnostic apparatus and method taught by Wakai, in view of: Pacione and Hamilton, II, described in the analysis of the obviousness rejection of claims 1 and 10 similarly applies to this obviousness rejection, and are incorporated herein by reference.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Wakai (Pub. No. US 2017/0347980), as modified in view of: Pacione et al. (Pub. No. US 2005/0113650); and Hamilton, II et al. (Pub. No. US 2017/0365048), as applied to claim 2 above, and further in view of:
- Mahesh et al. (Pub. No. US 2009/0048866).

	Regarding claim 3,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 2 (which claim 3 depends on), as described above.
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, does not explicitly teach a display device, further comprising:
			- a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein:
			- the acquiring section recognizes the health data contained in the image of the report based on the image data; and
- the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image.
		- However, in analogous art of systems and methods for generating medical reports, Mahesh teaches a system, comprising:
			- a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein (Mahesh, paragraph [0025]; Paragraph [0025] teaches that a medical health professional generates a report based at least in part on the medical professional’s examination of the patient (i.e., a report including the health data).  A report may also be generated based on another professional’s report or notes or a diagnostic procedure such as some form of medical imaging (i.e., a report including the health data).  The medical professional may utilize a report acquisition workstation 115 such as a computer to prepare the report.  The medical report will relate to certain patient anatomies, treatment options or recommendations (i.e., a report including the health data).  The report may be handwritten, typed, scanned into a computer (i.e., a capturing section configured to photograph the report to generate an image representing the report), or dictated into a recording device.);
			- the acquiring section recognizes the health data contained in the image of the report based on the image data (Mahesh, paragraph [0069]; Paragraph [0069] teaches that Natural language processing recognizes the content of the medical report (i.e., recognizing the health data contained in the image of the report).); and
- the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image (Mahesh, paragraphs [0023] and [0028]; Paragraph [0023] teaches that the system includes a report receiving workstation 155 in another embodiment will also contain a display component (i.e., a controller that controls the display section), such as a computer monitor, adapted to display the contents of a report (i.e., displaying the report with the health data recognized by the acquiring section).  Paragraph [0028] teaches that these features are beneficial for automating and/or improving the efficiency of the transmission of the medical report.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical reports at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione and Hamilton, II, to incorporate steps and features directed to: (i) generating an image of a medical report; (ii) recognizing data in the medical report; and (iii) displaying the image of the medical report with the recognized data, as taught by Mahesh, in order to automate and/or improve the efficiency of the transmission of the medical report. See Mahesh, paragraph [0028]; see also MPEP § 2143 G.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Wakai (Pub. No. US 2017/0347980), as modified in view of: Pacione et al. (Pub. No. US 2005/0113650); and Hamilton, II et al. (Pub. No. US 2017/0365048), as applied to claim 1 above, and further in view of:
- Cruz Huertas et al. (Pub. No. US 2018/0174671).

	Regarding claim 5,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Pacione further teaches a system, comprising:
			- a computing section configured to measure sleeping time in the period based on the signal detected by the detecting section, wherein (Pacione, paragraph [0144]; Paragraph [0144] teaches that the specific parameters which determine the piston level calculation include the number of hours of sleep per night and the bed time and wake time as sensed by sensor device 10 (i.e., measuring sleeping time in the period based on a signal detected by the detecting section).); and
- the specifying section specifies the sleeping time every one or more days as
unit of time based on the sleeping time measured by the computing section (Pacione, paragraph [0145]; Paragraph [0145] teaches that Sleep web page 290 also includes a user-selectable sleep graph 315 which calculates and displays one sleep related parameter over a pre-selected time interval (i.e., specifying the user’s sleeping time over one or more pre-selectable time intervals is the equivalent of specifying the sleeping time every one or more days, because the user can select the time interval to view).  For illustrative purposes, FIG. 12 shows heat flow over a one-day period (i.e., the time period may be one or more days), which tends to be lower during sleeping hours and higher during waking hours.  Paragraph [0145] further teaches that the Sleep web page 290 may also include a sleep calendar 325 for choosing a relevant time interval (i.e., specifying the user’s sleeping time over one or more pre-selectable time intervals, where the pre-selectable time interval may be a period of one or more days).).
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, does not explicitly teach a system, further comprising:
			-  a detecting section configured to detect a signal indicating whether a light is turned on or off in a period from turning off the light to getting up.
		- However, in analogous art of health monitoring systems, Cruz Huertas teaches a system, comprising:
			- a detecting section configured to detect a signal indicating whether a light is turned on or off in a period from turning off the light to getting up (Cruz Huertas, paragraph [0048]; Paragraph [0048] teaches that the system includes a micro-cognitive module, which may be equipped with a photosensor configured to detect when light is turned on or off in a bedroom of the living environment (e.g., to detect when an individual becomes active or rests) (i.e., detecting a signal indicating whether a light is turned on or off).  Paragraph [0048] teaches that this feature is beneficial for detecting when an individual is active or resting.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione and Hamilton, II, to incorporate a step and feature directed to detecting when light is turned on or off in a bedroom of a living environment, as taught by Cruz Huertas, in order to facilitate motivating users to detect when an individual is active or resting. See Cruz Huertas, paragraph [0048]; see also MPEP § 2143 G.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Wakai (Pub. No. US 2017/0347980), as modified in view of: Pacione et al. (Pub. No. US 2005/0113650); and Hamilton, II et al. (Pub. No. US 2017/0365048), as applied to claim 1 above, and further in view of:
- Hu et al. (Pub. No. US 2018/0368683); and
- Lafleche et al. (Pub. No. US 2008/0234555).

	Regarding claim 7,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, does not explicitly teach a display device, further comprising:
			- a determining section configured to determine whether or not the variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold;
- a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold; and
- wherein the controller controls the display section so that the first message is displayed.
		- However, in analogous art of health monitoring systems, Hu teaches a system, comprising:
			- a determining section configured to determine whether or not the variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold (Hu, paragraphs [0085] and [0109]; Paragraph [0085] teaches that a color of the bar 656 indicates the value range such that a first color indicates that the range of the value of the parameter of physiological patient data is in a first range (e.g. less than a first threshold value), a second color indicates that the range of the value of the parameter of physiological patient data is in a second range (e.g. greater than the first threshold value but less than a second threshold value) (i.e., the second color is a determination that the health data is greater than a first threshold but not greater than a second threshold) and a third color indicates that the range of the value of the parameter of physiological patient data is in a third range (e.g. greater than the second threshold value).  Paragraph [0109] teaches that this feature is beneficial for making predictions regarding future physiological patient data or recommending treatment.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione and Hamilton, II, to incorporate a step and feature directed to determining whether health data is greater than a first threshold value but less than a second threshold value, as taught by Hu, in order to make predictions regarding further physiological patient data or recommend treatment. See Hu, paragraph [0109]; see also MPEP § 2143 G.
		- Further, in analogous art of health monitoring systems, Lafleche teaches a system, comprising:
			- a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold (Lafleche, paragraph [0073]; Paragraph [0073] teaches that if the controller determines that the patient data deviates from the reference data--for example exceeds a maximum reference data value or range of values or is below a minimum reference data value or range values (i.e., the health data is greater than a first threshold and/or not greater than a second threshold)--then the controller may actuate an alarm or some sort of notification (i.e., producing a first message when the health data is greater than a first threshold, but not greater than a second threshold), so that an attendant will be alerted to the unacceptable patient data.); and
- wherein the controller controls the display section so that the first message is displayed (Lafleche, paragraph [0073]; Paragraph [0073] teaches that alarms may include audible or visual alarms, including messages displayed on the display (i.e., controlling the display section to display the first message).  Paragraph [0073] teaches that this feature is beneficial for alerting attendants when there is unacceptable patient data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione; Hamilton, II; and Hu, to incorporate steps and features directed to (i) generating alert messages when patient data deviates from reference data; and (ii) displaying the alert messages, as taught by Lafleche, in order to make predictions regarding further physiological patient data or recommend treatment. See Lafleche, paragraph [0073]; see also MPEP § 2143 G.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Wakai (Pub. No. US 2017/0347980), as modified in view of: Pacione et al. (Pub. No. US 2005/0113650); Hamilton, II et al. (Pub. No. US 2017/0365048); Hu et al. (Pub. No. US 2018/0368683); and Lafleche et al. (Pub. No. US 2008/0234555), as applied to claim 7 above, and further in view of:
- Paquet (Pub. No. US 2012/0029300).

	Regarding claim 8,
		- The combination of: Wakai, as modified in view of: Pacione; Hamilton, II; Hu; and Lafleche, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
		- Wakai further teaches a system, comprising:
			- a communication section configured to perform data transmission (Wakai, paragraph [0048]; Paragraph [0048] teaches that the X-ray detection elements are converted into electronic signals and transmitted as medical image data (i.e., the communication section is configured to perform data transmission) to the medical image processing apparatus 30 via the controller (i.e., a communication section).).
		- The combination of: Wakai, as modified in view of: Pacione; Hamilton, II; Hu; and Lafleche, does not explicitly teach a display device, comprising:
			- the determining section determines whether or not the variation of the health data is greater than the second threshold;
- the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold; and
- the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device.
		- However, in analogous art of health monitoring systems, Paquet teaches a system, comprising:
			- the determining section determines whether or not the variation of the health data is greater than the second threshold (Paquet, paragraph [0070]; Paragraph [0070] teaches that entered after the vital-sign readings exceed the first (alert) threshold limit 501 (i.e., determining whether health data is greater than a second threshold), the monitoring system is in an alert mode of operation.);
- the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold; and the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device (Paquet, paragraphs [0070] and [0099]; Paragraph [0070] teaches that the surveillance server 60 can store the received vital-sign readings 514-545 to a database and/or forward them to the hospital system 100 to be displayed at the second sampling rate.  In addition, the surveillance server 60 can also send alarm notifications to the hospital system 100 when the vital-sign reading exceed the second (alarm) threshold limit 502 and stay above the limit for a predetermined number of samples (i.e., producing a second message when the systems determines that the health data is greater than the second threshold, and transmitting the second message to a prescribed electronic device).  Paragraph [0099] teaches that these features are beneficial for determining whether alarm conditions have been met and sending alarm notifications to hospital systems.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione; Hamilton, II; Hu; and Lafleche, to incorporate steps and features directed to (i) generating alert messages when patient data exceeds certain alarm thresholds; and (ii) transmitting the alert messages to hospital systems, as taught by Paquet, in order to determine whether alarm conditions have been met and send alarm notifications to hospital systems. See Paquet, paragraph [0099]; see also MPEP § 2143 G.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Wakai (Pub. No. US 2017/0347980), as modified in view of: Pacione et al. (Pub. No. US 2005/0113650); and Hamilton, II et al. (Pub. No. US 2017/0365048), as applied to claim 1 above, and further in view of:
- Jerauld (Pub. No. US 2014/0147829).

	Regarding claim 9,
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- The combination of: Wakai, as modified in view of: Pacione and Hamilton, II, does not explicitly teach a display device, wherein:
			- the display section is augmented reality glasses or a head mounted display.
		- However, in analogous art of nutrition tracking systems, Jerauld teaches a system, wherein:
			- the display section is augmented reality glasses or a head mounted display (Jerauld, paragraph a head mounted display device providing the wearer with feedback regarding a wearer’s interactions and consumption food.  Paragraph [0030] teaches that this feature is beneficial for: detecting food items in the field of view of the device; and providing feedback to the wearer, including, warnings based on personal wearer needs, general nutrition information, food consumption tracking and social interactions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of nutrition tracking systems at the time of the effective filing date of the claimed invention to further modify the medical image diagnostic apparatus and method taught by Wakai, as modified in view of: Pacione and Hamilton, II, to incorporate step and feature directed to providing a head mounted display, as taught by Jerauld, in order to (i) detect food items in the field of view of the device; and (ii) provide feedback to the wearer, including, warnings based on personal wearer needs, general nutrition information, food consumption tracking and social interactions. See Jerauld, paragraph [0030]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686